UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-7599


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TERRENCE ARNEZ DANIELS, a/k/a Tee, a/k/a Heck,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg. Cameron McGowan Currie, District
Judge. (5:01-cr-00736-CMC-2)


Submitted:   March 29, 2012                 Decided:   April 3, 2012


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Terrence Arnez Daniels, Appellant Pro Se. Stacey Denise Haynes,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Terrence   Arnez   Daniels    appeals   the      district    court’s

order denying his motion for a reduction of sentence under 18

U.S.C. § 3582(c)(2) (2006).         We have reviewed the record and

find   no   reversible   error.     Accordingly,        we    affirm    for    the

reasons stated by the district court.            United States v. Daniels,

No.    5:01-cr-00736-CMC-2     (D.S.C.    Nov.    21,    2011).         We    deny

Daniels’ motion to seal the opinion and for leave to proceed in

forma pauperis and dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court   and   argument    would   not    aid   the   decisional

process.



                                                                        AFFIRMED




                                    2